HUNTER, JR., Robert N., Judge,
concurring in part and dissenting in part.
I agree "with the majority that the trial court correctly granted *289summary judgment on all claims against Hartley and the claims against GrailCoat, with the exception of the breach of express warranties claim. I do not agree with the majority that Roemer v. Preferred Roofing, 190 N.C. App. 813, 660 S.E.2d 920 (2008), together with the routine application of the requirement that one panel of the court of appeals may not overrule another, In Re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989), dictates the result in this case regarding the breach of warranty claim. I would reverse on this claim.
Roemer involved the application of a warranty “of the dependability and reliability of the installation of [a] roof.” 190 N.C. App. at 814, 660 S.E.2d at 922. The opinion did not state the terms of the warranty and did not provide reasoning for why specific performance would be thé sole remedy under those terms, so I would presume that the warranty in that case required specific performance.
The present case involves a “full warranty.” It would be a paradoxical that the statute of repose would void all claims where the parties have contractually agreed to a period of remedy that exceeds the statute of repose. I would limit Roemer to its facts and hold that a full warranty which exceeds the time period for the statute of repose is a waiver of the statute for all claims. If, however, the contract between the parties limits the remedies in some express fashion, then claims brought beyond the statute of repose would be limited to specific contractual relief as in Roemer.
Roemer is a case of poor pleading. I believe my approach reconciles Roemer with the jurisprudence of our courts pre-Roemer. By its decision, the majority expands Roemer to void all claims, a result the Roemer case does not require. I find the logic of Judge Boyle’s decision in the post-Roemer case of Hart v. Louisiana-Pacific Corp., Order, No. 2:08-CV-47-BO (E.D.N.C. Nov. 19, 2009), to be persuasive as I do the assessment of the authors of North Carolina Contract Law § 16-7 (2009 Cum. Supp.). To hold otherwise would unnecessarily impair the obligation of, and therefore the freedom to, contract. For those reasons, I would reverse as to the breach of warranty claim against GrailCoat.